Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 17/102,679, which was filed 11/24/20. Claims 1-20 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic Device and Operation Method for Embedding an Input Word Using Two Memory Operating Speeds.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Claim 20 is directed to one or more “computer-readable recording media” having stored therein a program. On page 39, paragraph [0164], the specification discusses “computer-readable recording media”, stating "Operation methods of an electronic device according to embodiments may be implemented in the form of program instructions executable by various types of computers and may be recorded on computer-readable recording media. The computer-readable recording media may include program instructions, data files, data structures, etc. either alone or in combination. The program instructions recorded on the computer-readable recording media may be designed and configured specially for the disclosure or may be known to and be usable by those skilled in the art of computer software. Examples of the computer-readable recording media include magnetic media such as hard disks, floppy disks, and magnetic tape, optical media such as compact disk ROM (CD-ROM) and digital versatile disks (DVDs), magneto-optical media such as floptical disks, and hardware devices that are specially configured to store and perform program instructions, such as ROM, RAM, flash memory, etc. Examples of program instructions include not only machine code such as that generated by a compiler but also high-level language code executable by a computer using an interpreter or the like." Thus, the specification factors against eligibility for the claimed “medium” because the defined scope of the medium is not limited (i.e., "may include" … “Examples…. include”). Because the scope is open ended, the claim as a whole includes non-statutory medium types, e.g. carrier waves, which do not fall into a category of patent eligible subject matter.

Allowable Subject Matter
Claims 1-19 are allowed.
Claim 20 would be allowable if amended to overcome the 35 U.S.C. 101 rejection.
The following is the examiner’s statement of reasons for allowance:

The closest prior art  references to independent claims 1, 11, and 20 are Jang et al. (“MnnFast: A Fast and Scalabale System Architecture for Memory-Augmented Neural Networks”. ISCA ’19, June 22-26, 2019, Phoenix, AZ, USA) and Rei et al. (2018/0204120). 
Jang discloses an electronic device for processing a word by using a language model (MemNN looks up a vector from the embedding matrix per each word in a sentence to result in pairs of Word ID and a corresponding internal state vector, Section 3.3 Embedding Cache, page 256), the electronic device comprising: 
a first memory configured to operate at a first speed (Embedding Cache, Fig 8, page 257, operating at 100MHz, Section 5.1 Experimental Setup – FPGA configuration) and store an embedding matrix (Embedding cache is dedicated to efficiently cache the embedding matrix, Section 2.2.3 Cache Contention, page 254)
a second memory configured to operate at a second speed that is faster than the first speed (DRAM, Figure 8, page 257, operating at 533 MHz, Section 5.1 Experimental Setup – FPGA configuration), store a first group of the plurality of vectors identified based on first frequency information of the plurality of compressed vectors (most lookup operations load corresponding internal vectors corresponding to frequently used words from the embedding cache, Section 3.3 Embedding Cache, page 256), and; and 
a processor configured to obtain a vector corresponding to an input word from the first memory or the second memory (MemNN looks up a vector from the embedding matrix per each word in a sentence to result in pairs of Word ID and a corresponding internal state vector, Section 3.3 Embedding Cache, page 256) and process the obtained first compressed vector and the obtained first scaling factor by using a neural network (using MemNN, Fig 2, page 252).  
Claims 1, 11, and 20 differ from Jang in that they use
a compressed embedding matrix, which includes a plurality of compressed vectors corresponding to a plurality of words, and scaling factors corresponding to the plurality of compressed vectors; 
and store a first group of the scaling factors identified based on second frequency information of the scaling factors.

Rei et al. (2018/0204120) discloses a neural network for language modeling, which in the case of a fast compressed neural network (FCNN) a concatenation of word embeddings of a previous seen word forms a context vector, and the cache holds all or at least part of the embedding matrix so that retrieving candidate word embeddings from the cache involves accessing the embedding matrix from the cache.

It is unclear how a person having ordinary skill in the art, before the effective filing date of the claimed invention, would have combined Jang and Rei to somehow result in the unique compression and memory speed operating arrangements claimed. Claims 1, 11, and 20 are therefore considered new and non-obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180150743 Ma discloses long-term memory networks for knowledge extraction from text
US 20180260379 Yu discloses compressing a language model including an embedding matrix and a softmax matrix (see [0146])
US 20180357240 Miller discloses key-value memory networks which generate relevance measures associated with a set of key-value memories based on comparisons between the query vector representation and key vector representations of the keys in the memories
US 20190087721 Prakash discloses applying condensed memory neural networks to clinical notes
Chandar et al. (“Hierarchical Memory Networks”. arXiv:1605.07427v1 [stat.ML] 24 May 2016) discloses a hybrid between hard and soft attention memory networks in which the memory is organized in a hierarchical structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                10/25/22